Petition for Writ of Mandamus Dismissed
and Memorandum Opinion filed September 22, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00719-CR
____________
 
IN RE DAVID LORENZA JOYNER, Relator
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
174th District Court
Harris County, Texas
Trial Court Cause No. 1310608
 



















 
 

M E M O R
A N D U M   O P I N I O N
            On August 23, 2011, relator, David Lorenza Joyner, filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code §
22.221; see also Tex. R. App. P. 52.  Relator complains that respondent,
the Honorable Ruben Guerrero, presiding judge of the 174th District Court of Harris
County, has failed to conduct a hearing and rule on his pre-trial application
for writ of habeas corpus, which was filed on June 20, 2011.
To be entitled to mandamus relief in a criminal case, a relator must show
that he has no adequate remedy at law to redress his alleged harm, and that what
he seeks to compel is a ministerial act, not involving a discretionary or
judicial decision.  State ex rel. Young v. Sixth Judicial Dist. Court of
Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). 

This court has been advised that the trial court denied relator’s
pre-trial application for writ of habeas corpus on August 31, 2011.  An appeal
from the denial of habeas relief has been assigned to this court and is
docketed under our appeal number 14-11-00775-CR, styled David Lorenza Joyner
v. The State of Texas.
Therefore, the issues in relator’s petition for writ of
mandamus have been rendered moot.  Accordingly, we dismiss relator’s petition
for writ of mandamus as moot.
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Anderson and Christopher. 
Do Not
Publish — Tex. R. App. P. 47.2(b).